Citation Nr: 1041210	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent 
for hepatitis C.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an increased rating greater than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 Regional Office (RO) in Muskogee, 
Oklahoma rating decision, which continued the Veteran's current 
disability ratings for the claims listed above.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in September 2010.  A transcript of that proceeding has 
been associated with the claims file.

The issue of an increased rating for hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric examinations correspond to a level I hearing loss 
for the right ear and a level I hearing loss for the left ear.

2.  The Veteran's recurrent tinnitus is perceived bilaterally. 
 
3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus.

4.  The Veteran's hearing loss and tinnitus disabilities do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 
(2010).

2.  The claim for an initial compensable rating in excess of 10 
percent for bilateral tinnitus is without legal merit.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 4.1, 4.87, DC 6260 (2010).

3.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's hearing loss and tinnitus claims, 
VA has met all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

VCAA letters in January 2007 and June 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
claims file does not indicate that the Veteran has sought 
treatment from the VA for his hearing problems.  In addition, 
records from the Social Security Administration (SSA) have been 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
January 2007 and October 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's hearing loss or tinnitus since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for these conditions, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the October 
2009 examination report to be thorough and supported by the other 
evidence of record.  There is no rule as to how current an 
examination must be, and the Board concludes the October 2009 
examination in this case is adequate upon which to base a 
decision in that it was performed by a neutral, skilled provider 
who accurately recited the Veteran's history and the examiner's 
resulting report provides the data required to appropriately rate 
the Veteran's disorders.  The October 2009 examiner specifically 
noted his qualifications as a Doctor of Audiology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

The Board has considered the argument of the Veteran's 
representative that the October 2009 VA examination is inadequate 
because the examiner did not review the claims file.  In this 
regard, the Board notes that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 305 (2008).  Here, an increase in the 
disability ratings are at issue and the present level of the 
Veteran's service-connected disabilities is of primary concern.  
As will be discussed in greater detail below, an increase in the 
Veteran's tinnitus disability rating is barred as a matter of law 
and a compensable rating for hearing loss is based on the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
As a review of the claims file would not change the objective and 
dispositive findings made during the October 2009 VA examination, 
such review was not required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403-04 (1997).  Moreover, to the extent that the Veteran's 
past history of hearing problems may have been relevant to the 
October 2009 examiner, the Board notes that the Veteran's 
reported history during the examination is wholly consistent with 
the medical evidence of record in the claims file.

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the Veteran and his representative have argued that the 
October 2009 VA examination was inadequate because the examiner 
did not review the Veteran's claims file before the examination.  
However, such deficiency does not address the sufficiency of the 
examination with respect to the audiologist's description of the 
functional effects of the Veteran's hearing disability.  Neither 
the Veteran nor his accredited representative has asserted such a 
deficiency in the October 2009 VA examination.  Furthermore, the 
Board notes that the October 2009 VA examination report noted 
that the Veteran's problem was understanding speech in adverse 
listening environments.  Thus, as contemplated by Martinak and 
directed by 38 C.F.R. § 4.10, the October 2009 examiner discussed 
the functional effects of the Veteran's hearing problems in the 
examination report.  Moreover, the Veteran's testimony during his 
September 2010 Board hearing testimony reflects that the Veteran 
has difficulty hearing the television and hearing others in 
crowded areas.  The Veteran stated that he would sometimes 
pretend to understand people rather than have an embarrassing 
moment by admitting that he had not understood what they said.  

Therefore, the Board finds a remand for a VA examination to 
further document the functional effects of the Veteran's hearing 
problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the Veteran are to be avoided).  Consequently, 
the Veteran's claims are ripe for appellate disposition.

Moreover, with respect to the Veteran's claim for an increased 
initial rating for bilateral tinnitus, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration of 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 
 
In the instant case for an increased initial rating for bilateral 
tinnitus, the facts are not in dispute.  Resolution of the 
Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability ratings 
for tinnitus. 
 
Because there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign him 
a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate 
the degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is an 
exceptional pattern of hearing impairment, a rating based on pure 
tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & 
(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was afforded a QTC audio examination in 
January 2007.  At that time, the Veteran reported in-service 
acoustic trauma due to weapons fire and artillery fire, due to 
his position in the field artillery.  After service, the Veteran 
denied any occupational acoustic trauma.  The Veteran reported 
current symptoms of difficulty hearing and understanding and 
moderate bilateral tinnitus.  He reported that a hearing aid had 
been ordered for him, but never delivered.  The examiner opined 
that there was no functional impairment as a result of the 
hearing problems.  After performing diagnostic testing, the 
examiner was unable to diagnose a hearing loss disability due to 
the poor reliability of the audiometric testing results obtained.  
The examiner found the Veteran's reported hearing acuity during 
the testing unreliable.  

The Board notes that during the September 2010 Board hearing the 
Veteran reported that the January 2007 examiner was hostile and 
combative during the testing process and treated the Veteran as 
though he were lying.  As such, the Veteran and his 
representative argued that the examination should be considered 
inadequate for rating purposes.  Without reaching the merits of 
the Veteran's claim that the January 2007 QTC examination was 
inadequate, as a subsequent October 2009 VA examination is 
sufficient for rating purposes the Board accords the Veteran the 
benefit of the doubt and will not consider the examination report 
in the adjudication of the Veteran's claim. 

The above notwithstanding, the Veteran was afforded a VA audio 
examination in October 2009.  At that time, the Veteran noted 
problems understanding speech in adverse listening environments.  
He denied previous hearing aid use.  The Veteran reported that 
during service his primary duties involved artillery and that his 
primary noise exposure derived from close exposure to artillery 
fire.  The Veteran denied a post-service history of noise 
exposure.  The results of the October 2009 VA audiological test 
are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
35
35
LEFT
10
15
5
35
45

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 96 percent for the right ear and 92 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 25 for the right ear and 25 for the left.  Using 
Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric 
designation of I for the right ear and I for the left ear.  Such 
a degree of hearing loss warrants only a noncompensable 
evaluation under Table VII.  The Board notes that it also 
considered the alternative rating scheme for exceptional patterns 
of hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the 
Veteran regarding his hearing problems.  As was indicated above, 
rating a hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, there is no evidence of a change in 
the Veteran's hearing since the October 2009 examination and, 
therefore, nothing to suggest that an additional VA examination 
would be beneficial.  The probative medical evidence does not 
show the Veteran's hearing loss has ever reached a compensable 
level at any point since service connection was granted.  Staged 
ratings, therefore, are inapplicable here.  See Hart, 21 Vet. 
App. at 505.  Considering the results of the October 2009 VA 
examination, entitlement to a compensable rating is denied.

Tinnitus

A July 2007 rating decision continued the Veteran's 10 percent 
rating for tinnitus.  The Veteran claims that the current rating 
does not adequately compensate him for his tinnitus disability.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010). 
 
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  See 
64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 
(2002)).  The regulation was again revised in May 2003, effective 
June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify 
existing VA practice that only a single 10 percent evaluation is 
assigned for recurrent tinnitus pursuant to DC 6260, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, DC 6260, note 2 (2010).

In this case, it is somewhat unclear whether the Veteran 
experiences unilateral or bilateral tinnitus.  In that regard, 
the Board notes that during his September 2010 hearing the 
Veteran stated that he was unsure whether he had unilateral or 
bilateral tinnitus.  On the other hand, during the January 2007 
QTC and October 2009 VA examinations the Veteran reported that 
his tinnitus was bilateral.  Giving the Veteran the benefit of 
the doubt that he experiences bilateral tinnitus, the Veteran 
filed his current claim in December 2006, which was after the 
June 2003 change that clarified that only a single 10 percent 
evaluation is assigned for recurrent tinnitus pursuant to DC 
6260, whether the sound is perceived as being in one ear, both 
ears, or in the head.  Therefore, no more than a single 10 
percent rating is permissible for the Veteran's tinnitus.  See 
also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
(affirming the VA's long-standing interpretation of pre-June 13, 
2003 DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 
precludes separate 10 percent schedular ratings for bilateral 
tinnitus.  As such, the Veteran's claim for a compensable 
evaluation greater than 10 percent for his service-connected 
tinnitus must be denied.

As the disposition of this claim is based on interpretation of 
the law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
tinnitus and hearing loss disabilities is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's tinnitus and hearing loss disabilities with the 
established criteria shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
Specifically, the Veteran reports a buzzing and humming sound in 
one or both of his ears and difficulty understanding speech in 
adverse listening environments, to include watching television or 
understanding others in crowded areas.  The Veteran also stated 
that the tinnitus caused him to lose focus because of distraction 
due to the noise.  

The Board notes that tinnitus is defined as "a noise in the ears 
such as ringing, buzzing, roaring, or clicking."  Smith v. 
Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the 
Veteran reports that he experiences buzzing and humming that 
causes him difficulty hearing and that the noise distracts him.  
This is the precise symptomatology and effects contemplated by 
schedular criteria.  

Furthermore, as to his hearing loss disability, the Board notes 
that the decibel loss and speech discrimination ranges designated 
for each level of hearing impairment in Tables VI and VIA were 
chosen in relation to clinical findings of the impairment 
experienced by veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to the 
regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this 
regard, the rating criteria for hearing loss were last revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  
In forming these revisions, VA sought the assistance of the 
Veteran's Health Administration (VHA) in developing criteria that 
contemplated situations in which a Veteran's hearing loss was of 
such a type that speech discrimination tests may not reflect the 
severity of communicative functioning these veterans experienced 
or that was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of the 
revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  The simple fact that the Veteran's 
hearing disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the criteria 
specifically designed for the type of real-world impairment 
experienced by the Veteran, does not place his symptomatology 
outside of that contemplated by the rating schedule or make 
application of the rating schedule impracticable in this case.  
Accordingly, the Board determines that the Veteran's complaints 
of hearing difficulty have been considered under the numerical 
criteria set forth in the rating schedule.  

In short, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased rating greater than 10 percent for 
tinnitus is denied.


REMAND

The Veteran also is seeking an increased rating for his hepatitis 
C.  After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2010).  The VCAA, in part, requires VA to 
adequately identify the evidence necessary to substantiate the 
claim, the evidence presently of record, and the Veteran's and 
VA's respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

In that regard, the Veteran was provided a QTC examination in 
January 2007 and a VA examination in September 2009.  The Veteran 
claims that the September 2009 examination report is inadequate 
because it did not accurately reflect the Veteran's history of 
symptoms or include a review of the claims file.  In essence, the 
Veteran claims that his symptoms are worse than reflected during 
the September 2009 examination and that such results constitute 
an outlier not representative of his true condition.

The Board acknowledges certain potential disparities between the 
Veteran's current condition as reported during the September 2010 
Board hearing and his September 2009 VA examination.  The 
September 2009 VA examination report indicates occasional nausea 
and vomiting and vomiting twice per week.  During the September 
2010 Board hearing the Veteran reported daily nausea and vomiting 
once or twice per week.  In addition, the Veteran reported 
regular soreness, fluctuating weight and a 20 pound weight loss 
over the previous nine months, irritability, jaundice, and daily 
fatigue.  

In addition, the Veteran noted three to four visits to the 
Oklahoma City VAMC in the previous six months.  Currently, the 
claims file only contains VA outpatient treatment records through 
November 2009.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make 
appropriate efforts to obtain recent VA outpatient treatment 
records because the record may not be currently complete.

Given the Veteran's reported worsening condition since his 
September 2009 VA examination, including multiple emergency room 
visits, the Board finds that a VA examination should be provided 
to determine the current severity of the Veteran's hepatitis C 
disability.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records for the 
Veteran's hepatitis C from all applicable VA 
medical facilities from November 2009 to the 
present.  Any negative responses should be 
documented in the file and the Veteran must 
be provided with an opportunity to provide 
such medical records.

2.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for a VA medical examination to ascertain the 
current severity of the Veteran's hepatitis 
C.  The claims file should be provided to the 
appropriate examiner for review and the 
examiner should note that it has been 
reviewed.

3.  Then readjudicate the Veteran's claim. If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


